Citation Nr: 1806801	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for depression associated with peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with additional service in the Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal was remanded in September 2017.  A November 2017 rating decision increased the evaluation for the Veteran's depression to 50 percent throughout the appeal period.  As the RO did not assign the maximum disability rating possible, the claim for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The claim was remanded in September 2017 for updated VA treatment records and a new examination to ascertain the current nature and severity of service-connected depression.  An October 2017 examination was obtained and VA treatment records through September 2017 were associated with the claims file.  Based on the examination findings, the 50 percent rating was granted and the Veteran received notification that the claim was returned to the Board in January 2018.  That same month additional, relevant VA treatment records from November 2017 were added to the record.  A supplemental statement of the case was not issued and is appropriate in this case.  38 C.F.R. §§ 19.31, 19.37(b) (2017).  

Importantly, appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellant's can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA which the Veteran has not seen.  In this case, additional evidence was added to the file by VA since the last supplemental statement of the case.  Namely, relevant records detailing the Veteran's psychiatric condition in November 2017.  Thus, remand is required so that this new evidence can be reviewed in the first instance by the AOJ.  

The Board regrets the additional delay but notes that denial of due process, to include when a supplemental statement of the case was not provided, is specifically noted by regulation as a reason for vacating a Board decision.  38 C.F.R. § 20.904 (2017).  Thus, decision by the Board is not appropriate at this time.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a supplemental statement of the case addressing the appeal for a higher rating for the service-connected depression associated with peptic ulcer disease.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




